Citation Nr: 1635223	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 19, 2016. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which increased the rating for the Veteran's service-connected PTSD from 10 to 30 percent from the October 22, 2007 date of claim.  A December 2008 rating decision changed the rating to 50 percent from the date of claim.  

The Board remanded the case in September 2012 for a travel Board hearing which was held in May 2013.  A transcript of the hearing is of record.  The Board remanded the case to the RO in July 2013 for further development.  A January 2016 RO rating decision increased the rating for PTSD to 100 percent effective from January 19, 2016.  


FINDINGS OF FACT

1.  From October 22, 2007 to August 27, 2008, the Veteran's PTSD produced deficiencies in most areas but did not produce total occupational and social impairment.  

2.  From August 28, 2008 to May 5, 2015 the Veteran's PTSD did not produce deficiencies in most areas.

3.  From May 6, 2015 to January 18, 2016 the Veteran's PTSD produced deficiencies in most areas but did not produce total occupational and social impairment.   

4.  Between the Veteran's termination from substantially gainful employment in December 2012 and January 19, 2016, the Veteran was not precluded from substantially gainful employment as a result of his PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not higher, for PTSD from October 22, 2007 to August 26, 2008 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 50 percent for PTSD from August 27, 2008 to May 5, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a 70 percent rating, but not higher, for PTSD from May 6, 2015, to January 18, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.130, Diagnostic Code 9411 (2015).

4.  A TDIU rating due to PTSD is not warranted prior to January 19, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for a higher rating than 50 percent for his service-connected PTSD prior to January 19, 2016.  He filed the current claim for such on October 22, 2007, and his PTSD is currently rated as 50 percent disabling from that date until January 19, 2016, when it was awarded a 100 percent schedular rating.  

His PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.     

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in 2012 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

On VA psychiatric examination in December 2007, the Veteran reported that he was constantly remembering Vietnam, almost every day.  He reported frequent intrusive memories brought up by smells, driving, scenery, and rain.  He reported having nightmares about Vietnam several times a week, and said that they were very disturbing.  During them, he would see his old friends again and the bad things that happened.  He usually woke up terrified and sweating.  He would avoid watching war movies and crowds, and felt uncomfortable and feared something might happen to him.  He reported that he felt very nervous all the time, was not able to sit still, was always on guard, and had difficulties sleeping at night.  He stated that he drank frequently to try to relieve the intense anxiety.  He was employed driving a school bus.  He reported that he was not able to keep many jobs due to his intense anxiety, which also limited his interpersonal life severely.  He reported no longer being able to have or keep friends, and spent a lot of time alone.  He stated that his wife was the only one that had put up with him.  He reported feeling depressed frequently, with fluctuating energy, lack of motivation, and anhedonia.  He stated that sometimes he got so tired of feeling guilty that he wished he was dead.  He denied difficulties concentrating most of the time, but reported getting confused when stress became overwhelming.  

On mental status examination, he was well groomed, casually dressed, cooperative, pleasant, well related, and had good eye contact.  He was overtly anxious with some psychomotor agitation.  He had had normal rate, volume, and spontaneity of speech.  His affect was dysphoric and appropriate.  His thought processes were goal directed and linear.  He had no perceptual disorder and denied suicidal and homicidal ideation.  He was alert and globally oriented with fair insight, judgment, and impulse control.  The diagnoses include PTSD and major depression.  Each was assigned a GAF of 45 for severe impairment in social functioning.  

On VA evaluation in February 2008, the Veteran reported going into combat mode on a number of occasions recently, once after being pulled over and taunted by police.  He described tremulousness, agitation, praying the he would not lose it, and occasionally feeling like he was outside of himself looking in.  He endorsed continuous panic attacks, appeared anxious, and endorsed continued severe PTSD symptoms, including nightmares, flashbacks, irritability, and avoidance.  He had had a difficult time with recent rainy days.  On mental status examination, he was well groomed and cooperative and related well, but had poor eye contact.  His affect was more full range, but somewhat labile.  This thought processes and content were normal.  He endorsed audio and visual hallucinations with flashbacks only.  He was oriented times 3 and had fair insight, judgment, and impulse control.  

On VA evaluation in March 2008, he was anxious about an upcoming court date for a speeding ticket, as getting too many points on his driver's license could affect his job as a bus driver.  He spoke of difficulties when it was raining.  His mental status examination was similar in April and May 2008.  In June 2008, he continued to work as a bus driver with no recent stresses.  He had severe psychomotor agitation and could not sit still in a chair for the entire session.  He related this to the rain reminding him of Vietnam.  He stated that certain smells, rain, and helicopters would often give him flashbacks to Vietnam.  He complained of feeling too anxious lately, with too much on his mind.  He endorsed worsened sleep, and related this to his PTSD symptoms, feeling alone and by himself since the death of his brother in February 2007 and his mother in June 2007.  He reported occasional auditory hallucinations of both of their voices.  He denied suicidal ideation, but endorsed depressed, anxious, shitty mood, low energy, anhedonia, loss of appetite, and loss of weight (approximately 8 pounds in less than 1 month).  He endorsed anxiety symptoms of feeling trapped, with diaphoresis, palpitations, and chest pain.  He endorsed nightmares every few nights which woke him up and required him to get up and move around.  He remained under control of his anger and denied homicidal ideation.  He reported no frank suicidal ideation; however, sometimes he did not want to wake up in the morning.  He felt asocial most of the time.  He reported flashbacks, visual hallucinations of dead war buddies, and occasional auditory hallucinations of voices incomprehensible but recognizable from war.  He played bongos with his buddies every Friday or Saturday night and admitted to occasional cocaine use.  

On VA evaluation on August 27, 2008, the Veteran reported that a trip to Puerto Rico to clear out belongings from his deceased mother's house was pleasant.  His mood was okay, his mood was mildly dysphoric, and he had a constricted range with full reactivity.  His thought processes were linear, thought content was not delusional, and he had no evidence of auditory or visual hallucinations or suicidal or homicidal intent or plan.  His insight and judgment were fair and he was in control of violent impulses.  The GAF was 60 to 65.  

On VA psychiatric examination on August 27, 2008, the Veteran was a married father of 3.  He reported periods of time when he does better, and then periods when he feels in a hole.  He was jumpy recently related to the anniversary of a friend that got killed in Vietnam.  He said that he could not be still and would develop an attitude if things did not move fast enough for him.  He felt that sometimes living was not worth it, but he had no intentions or plans to harm himself.  He reported sleeping on and off.  He would get depressed and isolate, stay home and have difficulty going to work.  He reported daily intrusive memories of Vietnam, usually when driving or just sitting still, and having nightmares of Vietnam 3 times per week.  He reported feeling very nervous most of the time, and not being able to sit still.  He was always on guard and could not go to parties or movies.  He was living at home with his wife, but getting more into arguments.  He denied physical aggressiveness and reported that relationships with children remained good.  He was still not able to have or keep friends, and spent a lot of time alone.  He was working as a school bus driver and would take a day off every now and then when he felt too overwhelmed.  He reported having flashbacks while driving the school bus and sometimes not paying attention that the light turned green.  He felt very irritable toward other drivers, but kept it to himself if he was driving the school bus.  

On mental status examination, he was well groomed, casually dressed, cooperative, pleasant, and well related, and had good eye contact.  He was overtly anxious with some psychomotor agitation.  His speech had normal rate, volume, and spontaneity.  His mood was irritable and his affect was appropriate.  His thought processes were goal directed.  He had no perceptual disturbance and denied suicidal and homicidal ideation.  He was alert and oriented with fair insight and judgment and good impulse control.  The impressions were PTSD and major depression, and the GAF was 55.     

The Veteran forgot to attend a mental health appointment in September 2008.  He was very apologetic and said that his job continued to be stressful due to supervisors' demands.  Later that month, he had been able to establish a better relationship with a difficult co-worker through better control of his anger.  In October 2008, he looked upset and reported that it was because of a fight with his wife after furniture he transported ripped.  He left the house because he felt cornered.  Apart from the recent fight with his wife, his mood had been stable, with no suicidal or homicidal ideation or plan.  On mental status examination, he was casually dressed and appeared upset, relating in a guarded manner, then becoming more open.  He was mildly fidgety, his affect was irritable, he had dysphoria, and he had a constricted mood and was near tearful at times.  His thought process was linear, thought content was without delusions, audio or video hallucinations, and suicidal or homicidal intent or plan.  He was in control of aggressive impulses and his insight and judgment were fair.  His GAF was 65-70.  Later in October 2008, he reported that his stress over issues with his wife had resolved.  He admitted to feeling hopeless and having passive suicidal ideation at times, but not currently, not actively, and with no intent or plan.  His reasons for living included his wife, children, and grandchildren, all of whom he had regular contact with.  On mental status examination, he had poor eye contact and related fairly.  His mood was okay, with affect being dysphoric, constricted, and appropriate to conversation.  His thought process was linear, and content was normal.  His GAF was 60 to 65.  

On VA evaluation in November 2008, the Veteran reported feeling more stressed, with continued intrusive thoughts of Vietnam, irritability, insomnia, and nightmares.  He got angry with his wife and felt regret as he had no reason to be angry with her.  Later in November 2008, he reported that he had found that his school bus mirror was broken and wanted to avoid the million questions they would ask about it at work.  He denied overt depressive, manic, and psychotic symptoms, and suicidal and homicidal intent or plan.  On mental status examination, he was well groomed and dressed for work, related fairly, and had intermittent eye contact.  He actively avoided affectively laden discussion.  He had a mild tremor which resolved when he was calm.  He reported that he was in a good mood that day.  However, his affect was intense, anxious, and mildly dysthymic, and slight restricted.  He became tearful when reflecting on his character traits and military experience.  His thought process was linear, and content was without internal preoccupation.  Sense of uncertainty and pending doom were a frequent rumination.  He had no delusions, hallucinations, or suicidal or homicidal intent or plan.  His insight and judgment were fair.  His GAF was 60 to 65.  

In December 2008, the Veteran had been doing laundry when nearby shots were fired from a car.  He felt like he was back in Vietnam and wanted to run after the car but was held back.  Afterwards, he felt increased anxiety, anger, and irritability.  In April 2009, he was well groomed and his mood was alright.  His affect was intense and mildly euphoric to mildly dysthymic and tearful.  His range was slightly restricted but was reactive and congruent.  Thought process was linear and content was without internal preoccupation.  The GAF was 60 to 65.  In May 2009, the Veteran continued with stress from his job and had seen a helicopter outside his window, which reminded him of helicopters in Vietnam.  He indicated that his neighborhood had become more dangerous and that he felt more threatened there.  In June 2009, he reported stress at work, as a parent had made an unjustified complaint about him as a school bus driver.  This was causing him increased worry and agitation.  In July 2009, he reported ongoing stress at work and expressed feelings of frustration and anxiety.  In September 2009, he was upset about his manager removing portable toilets and reported continued sleep problems.  Mental status evaluation revealed that he was cooperative with fair eye contact.  His speech was fluent, spontaneous, and normal, and his mood was overall euthymic.  His affect was reactive, congruent, and stable, thought processes were linear and goal directed, and there were no delusions noted.  He was stressed about management issues but was easily redirected.  He denied suicidal and homicidal ideation, plan, or intent.  His insight and judgment were fair.  His GAF was 75.  In October and December 2009, his symptomatology was largely as reported in September 2009, but he was less redirectable about management issues.  

On VA evaluation in June 2010, the Veteran reported increased thoughts about Vietnam, leading him to dissociate.  He continued to work as a bus driver.  In July 2010, he reported that he was very restless in his sleep and woke up feeling tired, and that he got easily angered while driving if someone else was driving inappropriately.  He felt restless to the point that he could not stay still for long.  In July 2010, he reported that he was at baseline and had no psychosis or suicidal or homicidal ideation.  He was on vacation and apologized about missing an appointment.  In August 2010, he continued with anxiety, night sweats, and nightmares.  He was going to Puerto Rico to clean out his deceased mother's house to sell it.  He wanted to move to Florida eventually, but still wanted to work as he did not do well with too much free time.  In September 2010, he reported sometimes having difficulty driving a school bus, as he had visions of Vietnam.  This did not interfere with him driving safely, and his driving record was very good.  In October 2010, he reported having a panic attack recently when he was stuck in an elevator for 30 minutes.  He was very anxious about an upcoming electromyogram.  He had more back pain which made his job as a bus driver more difficult.  Later in October 2010, he reported that for the past 2 weeks, he had been feeling more depressed and agitated with intrusive thoughts about Vietnam.  He was worried about his family, job, and thoughts of just wanting to be away from everybody.  He planned to continue his usual schedule.  In November 2010, he continued to be troubled by intrusive thoughts of Vietnam.  

On VA evaluation in December 2010, the Veteran reported feeling more depressed and hearing voices of friends related to increased nightmares regarding Vietnam.  He reported intermittent thoughts of not wanting to be in the world but was not suicidal but instead exceedingly tired and frustrated with daily worries and problems at work.  Mental status examination revealed him to relate fairly and have fair eye contact.  He was cooperative with normal speech and an anxious and depressed mood.  His affect was reactive, congruent, and stable.  Thought processes were normal and content had no delusions.  He was stressed about management issues and was less redirectable.  He denied audio and visual hallucinations as well as suicidal or homicidal ideation, plan, or intent.  In January 2011, he was doing so-so and denied suicidal and homicidal ideation.  In February 2011, he tolerated more speaking about experiences in Vietnam.  They were easily triggered by current experiences and he had had stress driving the school bus in the difficult weather.  Mental status examination later in February 2011 was similar to that from December 2010.  In March 2011, he reported frequent dissociation which people noticed.  In April 2011, he reported that it was very stressful remembering the anniversary of events in Vietnam.  He was tearful, and continued with irritability, suspiciousness of others, and agitation.  A GAF of 65 was reported.  In May 2011, his mental status examination showed that he related fairly, had fair eye contact, and was cooperative.  His speech was normal and his mood was slightly anxious but redirectable.  His affect, and thought processes were normal but his thought content contained stress about the current climate with bin Laden's death.  He denied hallucinations, had no suicidal or homicidal ideation, plan, or intent, and had fair insight and judgment.  Later that month, he reported that he did not like to get close to anyone.  

On VA evaluation in July 2011, the Veteran reported continued sleep difficulties and stated that he had a lot on his mind and spent most of the night thinking about war, trying to distract himself with other thoughts.  He denied feeling depressed but often felt anxious.  On mental status examination, he was well groomed, casually dressed, cooperative, pleasant, and with good attention and eye contact, but he was visibly anxious.  His speech, affect, and thought process and content were normal and he denied hallucinations.  His cognition showed that he was alert and oriented to self, place, and time, and his insight and judgment was good.  In August 2011, the Veteran was looking forward to a visit to Florida to spend time with his granddaughter.  He was stressed because of 2 accidents driving the school bus over the past month.  The accidents had not been his fault but they got him anxious.  His wife had noticed that he was more stressed out, and suggested that maybe he should retire.  He did not like to be stuck in any one place, so perhaps driving a tour bus somewhere like Florida would make him happy.  He also enjoyed working and being outside.  On mental status examination, his appearance and behavior were essentially normal, as were his speech, affect, thought processes and content, perception, cognition, insight and judgment.  His mood was anxious.  Later in August 2011, he reported that his trip to Florida did not go well.  He got into a fight with his son, and ended up in jail.  His son had a history of domestic violence and getting into fights with friends.  The whole trip was not enjoyable because his son was in a bad mood the entire trip, threating to punch the Veteran and others.  The Veteran reported being significantly more stressed, but handling it.  He denied worsening depression but admitted to being more on edge after the incident with his son.  He denied psychotic symptoms and was going to return to work.  On mental status examination, he was essentially normal except for his mood, which was a little edgy.   

On VA evaluation in October 2011, the Veteran reported that things were pretty much back to normal in regard to issues with his son.  Flashbacks were worse when he was not keeping busy, so he tried to stay active.  His sleep quality varied, and he had 2-3 nightmares per week, sometimes related to the weather and foliage.  His mental status examination was essentially normal, with an alright mood and some dysphoria.  In November 2011, he reported that he did not feel too good, and that this started 3 nights ago.  He denied suicidal ideation, intent, and plan.  His mental status examination then and in December 2011 was essentially normal except for a bad mood.  

The Veteran forgot to attend a VA mental health appointment in January 2012.  In February 2012, he reported that his daughter in law helped him with medication refills.  He reported a stable, okay mood and denied suicidal and homicidal ideation.  He denied any new issues at work.  On mental status examination, he was well groomed and casually dressed, related fairly, and was cooperative and pleasant and had good attention and eye contact.  His speech was spontaneous, fluent, and normal in rate, rhythm, and volume.  His affect was reactive with a full range but somewhat dysphoric.  Thought processes were linear, organized, and goal directed.  He denied suicidal and homicidal ideation and had no paranoia or bizarre thinking.  He denied audio and visual hallucinations and was alert and oriented to self, place, and time, with grossly intact cognition.  Insight and judgment were intact/good.  His relationship with his son was better.  In April 2012, the situation was largely the same but he was upset with his son.  In June 2012, the situation was largely the same although the Veteran was noted to shift in his seat and scratch himself at times and he reported that his mood was not too bad that day.  In August 2012, he reported that one son was still living with him and his wife.  He was supposed to go to Florida to visit another son but everything changed when he demanded money from the Veteran and his wife.  He was irritated by the fact that he has to take care of his son's dog, but reported that his mood was fine and that he did not feel depressed.  He denied suicidal and homicidal ideation and plans.  He rarely forgot to take his Trazodone.  Mental status examination was largely the same, and he reported a stable mood.  His GAF was 70.  In November 2012, he was largely as found earlier, with his mood being a little down.  His GAF was 70.  

On VA outpatient treatment in December 2012, the Veteran arrived early and advised that he had a nice Thanksgiving with his family in Pennsylvania.  He also had gone to Puerto Rico and all the arrangements regarding his father's burial were finalized.  There had been an incident where a truck driver alleged that his mirror had been broken by the Veteran's school bus.  The Veteran was looking forward to the next 2 years, after which he would retire and go to Florida with his wife.  His mood had improved after returning from Puerto Rico.  His mental status examination was largely as reported earlier, with his mood being better, and his GAF was 70.  Later in December 2012, he reported that he had been on administrative leave from his job as a school bus driver since the past weekend.  He described having an accident in which a child ran into the street and into his bus.  He was cleared of any wrongdoing, but he was drug tested and came up positive for cocaine and denied using it.  He was hoping to keep his job, but had not yet been informed of his status.  His mental status examination was largely as earlier, except he reported that the recent events described were really getting to him.  

In March 2013, the Veteran was looking forward to a trip to Florida with his wife, and indicated that they might buy a home there.  His mental status examination was largely as reported earlier.  His affect was reactive and his mood was congruent.  He reported that he gets angry too easily.  In April 2013, he indicated that he felt increased tension since he had not been working, as he benefitted from the routine that his work schedule had provided him.  He appreciated the devotion and tolerance his wife had shown him, and valued their marriage.  They had begun the process of buying a home in Florida, with the expectation of moving there in late summer.  He denied using cocaine since the isolated incident that led to him being terminated.  He was aggravated by his male neighbor being aggressive to his paramour.  He denied being aggressive or destructive himself.  Mental status examination was similar to earlier except he appeared to have much nervous energy.  He was moderately tense.  In May 2013, his mental status examination was largely as reported in April 2013.  In July 2013, the Veteran reported being quite tense as his move to Florida with his wife was approaching.  He seemed eager to move to Florida to be closer to children.  He was anxious about integrating into a new community.  His mental status examination was essentially as reported in May 2013.  In August 2013, he was discharged from that clinic with a GAF of 70, as he had moved out of the area.  Issues with his sons were reported.  He reported a stable mood and improvement in sleep with Ambien and no side effects.  The Veteran reported that he had lost his job as a school bus driver for using cocaine in just one instance.  

Later in August 2013, the Veteran met to institute treatment in a Florida VA facility, and to get medication refills.  On evaluation in October 2013, the Veteran advised that he had used drugs during the summer months when he was a bus driver, so he would not get caught on drug testing during the school year.  Currently, he was living with his wife and trying to stay busy.  He was dressed appropriately and had normal orientation, grooming, and hygiene.  His motor activity was restless and jumpy, but in control.  He was cooperative and had normal speech and expressive and receptive language.  His mood was anxious and his affect was broad.  His intelligence level was average and his fund of knowledge was fair.  His attention and concentration were normal and his recent and remote memory were intact.  Thought processes were normal, linear, and goal oriented, he had no hallucinations, and his judgment and insight were fair.  His impulse control was good and he had no thoughts, plans, or means to kill himself and had no homicidal/violence risk.  The diagnosis was PTSD and his GAF was 54.  

On evaluation in November 2013, on mental status examination, the Veteran was oriented times 3, neatly groomed, and appropriately dressed, with adequate hygiene and nourishment.  He was cooperative and there were no communication barriers.  His attention was focused but he was restless and fidgeting.  His remote and recent memory were grossly intact and his speech was normal.  Cognition was logical and thought content was coherent.  There was no psychosis and he understood likely outcome of behavior.  He did not understand the connection between behavior and emotional states.  His mood was neutral and his affect was consistent with his mood.  In December 2013, his status was essentially the same and there was a GAF of 54.  

In January 2014, he had fixed his drum set and was planning on starting to play again, and he had been working on repairing furniture for his spouse as well.  When asked how he was managing his PTSD symptoms, he reported that he experienced an increase in memories that had been triggered by cloudy weather.  When he looked out his window and sees the foliage on a cloudy day, he saw peoples' faces from Vietnam and heard the cries of people in battle and agony.  He became more agitated when reporting this information and abruptly requested to leave the session.  The Veteran's anxiety and agitation were normalized, and he was encouraged to remain in the session a little bit longer.  The treatment note indicated that it was unclear whether the Veteran's symptoms were memories/flashbacks or hallucinations.  Mental status evaluation then was largely as reported in November 2013.  

In February 2014, the Veteran's motor activity was calm, he was alert and cooperative and  had normal speech, his mood was anxious, his affect was mood congruent, and his attention, concentration, and recent and remote memory were normal.  His thought processes and content were normal, his judgment and insight were good, and he was oriented to person, place, and situation.  In March 2014, he was restless and fidgeting, but otherwise his mental status examination was largely as reported in February 2014.  He was going to Puerto Rico in April, then was going to New York in June.  In April 2014, he reported that he had poor concentration and short term memory problems and that he saw shadows out of the corner of his eye.  He reported that he heard voices almost daily, but denied command hallucinations.  His mental status examination was essentially normal except for restless motor activity and an anxious mood.  Recent memory was forgetful at times and remote memory was normal.  He denied auditory and visual hallucinations and delusional thoughts.  In May 2014, mental status examination was essentially similar.  While he reported occasional voices calling his name in December 2014, he denied derogatory or command hallucinations or other psychotic symptoms and denied suicidal and homicidal ideations and stated that he would not harm himself or family.  Mental status examination then and in February and April 2015 was essentially consistent with reports in 2014.   

In May 2015, he mentioned that he had 2 dogs and that he had been taking care of his son's dog in the past, but not now.  He was tearful when recalling past trauma from Vietnam but regrouped by grounding and orienting.  He reported problems with short term memory.  His speech and cognition were normal.  Thought content was realistic and concrete.  He reported sometimes seeing people and that the smell of onions and rain and his backyard were troubling.  He reported that sometimes he was aggressive with his spouse.  His mood was neutral and his affect was appropriate.  In June 2015, he was oriented times 4, appropriately dressed, and well nourished.  He was cooperative, friendly, conversant, and had normal eye contact.  He was tearful when recalling past trauma, but regrouped.  His attention was focused and his psychomotor activity was calm.  He reported problems with short term memory.  His speech, cognition, and thought content were as in May 2015, and his mood was mildly depressed.  In June, July, August, and September 2015, similar symptomatology was reported.  However, in July, August, and September 2015, he reported intermittent auditory command hallucinations telling him to kill himself.  His mood was only mildly anxious in December 2015, and his affect was appropriate and consistent with his affect. 

On VA evaluation in October 2015, the Veteran's mental status examination was essentially normal but he reported that sometimes he could be verbally aggressive towards his spouse.  In November 2015, he had no psychomotor retardation or agitation.  Trauma related symptoms were reported.  Mental status examination was normal.  In December 2015, he had no thoughts, plans, or means to kill himself.  His mental status examination was normal except for intermittent auditory commands telling him to kill himself, and he sometimes saw people and the smell of onions when they were not present.  His mood was mildly anxious.  His affect was appropriate, consistent with mood, and congruent with thought content.  

On VA evaluation on January 13, 2016, the Veteran did not have thoughts about killing himself, or a plan to kill himself.  He was oriented times 4 and was dressed appropriately.  He was cooperative, friendly, conversant, and had normal eye contact and no communication barriers.  His attention was focused, psychomotor was calm, and speech was normal.  Cognition was logical, goal-directed, and spontaneous, and thought content was realistic and concrete.  Content of hallucinations reported by Veteran included intermittently experiencing auditory command hallucinations telling him to kill himself.  Sometime he saw people and smelled onions when they were not present.  For judgment, he understood likely outcome of behavior and planned effectively.  For insight, he was self-aware and applied understanding to change actions.  For impulse control, he reported that sometimes he could be verbally aggressive towards his spouse.  His mood was anxious, and his affect was appropriate to situation, consistent with mood, and congruent with thought content.  

On VA psychiatric examination on January 19, 2016, The examiner stated that occupational and social impairment with reduced reliability and productivity best summarized the Veteran's level of occupational and social impairment due to mental disorders.  The Veteran reported that he had retired from his position as a school bus driver in 2013 as he did not want to keep the image of the kid, who had broken his leg in 3 parts, at the time of the accident earlier reported.  He had not been employed since that school bus position.  He reported that he was not currently employed due to medical issues, including an operation on his right leg, issues in his left leg due to a wound, and back issues.  He reported that he was not able to stand for very long.  

October 22, 2007 to August 26, 2008

Based on the evidence, the Board agrees with the Veteran that a 70 percent rating should be assigned from the date of the October 22, 2007 claim for an increased rating for PTSD, until the time of an August 27, 2008 VA evaluation.  The December 2007 VA psychiatric examination demonstrates that the Veteran's symptomatology most nearly approximated occupational and social impairment, with deficiencies in most areas, and there is no indication that this began on the date of that examination.  To the contrary, at the time, the Veteran had talked about remembering Vietnam almost every day, frequent unpleasant memories triggered by his Vietnam experiences, waking up terrified and sweating, feeling very nervous all of the time, and always being on guard.  His mental status examination at that time confirmed that he was overtly anxious with some psychomotor agitation and dysphoria, and a GAF of 45 was assigned for severe impairment in social functioning.  

Occupational and social impairment with deficiencies in most areas will be treated as having existed at the time he applied for an increased rating on October 22, 2007, and is considered to have continued until improvement on August 27, 2008, based on the treatment records reporting symptomatology on dates between the December 2007 VA examination and August 27, 2008.  This is in part because his PTSD symptoms were characterized as severe on treatment in February 2008, and because he had severe psychomotor agitation at the time.  Also, in June 2008, he could not sit still in a chair for the entire session, had a poor mood, felt asocial most of the time, and was having flashbacks, visual hallucinations, occasional auditory hallucinations, and frequent nightmares.  

The Board finds that a 100 percent rating under the general rating formula for rating mental disorders cannot be assigned from October 22, 2007 to August 26, 2008, as the Veteran clearly did not have total occupational and social impairment due to his PTSD, as reflected in part by his having continuing relationships with family members and being employed full time as a bus driver.  

August 27, 2008 to May 5, 2015

Next, the Board finds that from August 27, 2008 to May 5, 2015, no more than a 50 percent rating is warranted under the general rating formula, as the Veteran did not have occupational and social impairment, with deficiencies in most areas during this time period.  On August 27, 2008, the Veteran reported that traveling to Puerto Rico was pleasant and his mood was okay.  His mood was only mildly dysphoric, his thought processes were linear with no delusional content and no evidence of auditory or visual hallucinations or suicidal or homicidal intent or plan, and his GAF was 60 to 65, strongly suggesting that he did not have deficiencies in most areas.  Deficiencies in most areas were not shown at the time of the August 2008 VA examination, either, as the Veteran was cooperative, pleasant, and related well and with good eye contact, had no perceptual disturbance, denied suicidal and homicidal ideation, and had a GAF of 55.  Deficiencies in most areas were not shown through the remainder of the time period prior to January 19, 2016.  Overall, the Veteran's symptomatology was similar to August 2008, with GAFs of between 65 and 70 in October 2008, and between 60 and 65 in November 2008 (when he was in a good mood with only mild dysthymia).  While he had an increase in symptoms in December 2008, there is no documentation that they resulted in deficiencies in most areas, and in April 2009, his mood was alright and his GAF was 60 to 65.  

While the Veteran had stress at work in May 2009 causing increased worry and agitation; and ongoing stress, frustration, and anxiety in July 2009; there is no indication of deficiencies in most areas at the time.  In September 2009, he was essentially normal except for stress about management issues, and his GAF was 75.  In June 2010, he was dissociating, but he continued to work as a bus driver.  While he was easily angered while driving if someone else drove inappropriately, he was at baseline later that month and went on vacation.  While he had continued anxiety in August 2010, he still wanted to work, and in September 2010, he reported only sometimes having difficulty driving a school bus, and it is important to note that his visions of Vietnam did not interfere with him driving safely.  Only one panic attack is reported, in October 2010, and this was when he was stuck in an elevator for half an hour.  October and November 2010 reports do not show deficiencies in most areas.  

His December 2010 mental status examination was essentially normal, except for minor issues such as fair eye contact and some anxiety and depression, and he denied hallucinations and suicidal and homicidal ideation, and in February 2011, it was essentially the same.  While he was tearful and irritable in April 2011, his GAF was 65, which is a strong indicator that he did not have deficiencies in most areas at the time.  His mental status was about the same in May 2011, and in July and August 2011, with his mood being only a little edgy in August 2011.  His mental status examination was essentially normal again in October 2011, and in November and December 2011, except for a bad mood.  He had a stable, okay mood in February 2012 and his mental status examination was normal except for some dysphoria.  He had a problem with a son in August 2012, but it was not the Veteran's fault, and his GAF was 70 then and in November and December 2012, when he had returned from Puerto Rico and was in a good mood.  In March 2013, mental status examination was largely the same, and in April 2013, he was appreciative of his wife's devotion and valued their marriage.  There was tension as a move to Florida was approaching in July 2013, but he wanted to move to Florida to be closer to his children.  This information signifies that he was not having deficiencies in most areas.  

In October 2013, he was still living with his wife, and they had moved to Florida.  His mental status examination was mostly normal except for restlessness, jumpiness, and anxiety, and his GAF had decreased to 54, he did not have deficiencies in most areas.  In November 2013, he was mostly normal but was restless and fidgety, and in December 2013, he was essentially the same, with a GAF of 54, signaling that he did not have deficiencies in most areas

With respect to the reduction in GAF scores, the preponderance of the evidence is against a finding that this reduction, alone, supports a higher rating for PTSD.  The Veteran's GAF scores were generally assessed by his providers in New York in the 60s and 70s; however, his providers in Florida generally assessed his GAF scores in the mid-50s.  This evidence suggests that reason behind the change (lowering) of GAF scores over this period was the change in providers, as opposed to a worsening of symptomatology that would warrant a higher rating.  The Board notes that over the entirety of this period the Veteran's mental health assessments where fairly consistent on the whole.   

In January 2014, he was repairing furniture for his spouse and preparing for and planning on playing drums again.  In February 2014, his motor activity was calm and his affect was congruent with his anxious mood.  Essentially the same mental status was present in March 2013, except he was restless and fidgety.  He planned on traveling to Puerto Rico and New York.  While he reportedly poor concentration, short term memory problems, and seeing shadows out of the corner of his eye in April 2014, his mental status was essentially normal except for restless motor activity and an anxious mood.  Deficiencies in most areas due to PTSD were not shown.  

May 6, 2015 to January 18, 2016

Affording the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the period from May 6, 2015 to January 18, 2016.  The Board finds that a 70 percent rating should be assigned from the date of the May 6, 2015, VA treatment record first noting symptoms of psychosis, until the time his total, 100 percent, rating was granted on January 19, 2016.  The May 6, 2015 VA treatment record demonstrates that the Veteran's symptomatology most nearly approximated occupational and social impairment, with deficiencies in most areas.  At that time, the Veteran attended his first psychotherapy appointment with a new provider (he had previously received treatment from another provider but switched as the location of the new therapist was closer to his home).  While his psychiatrist, Dr. Torres-Cruz, indicated he had flashbacks triggered by people, the smell of onions, rainy days, and the forest behind his house, his new therapist described these symptoms as hallucinations.  Also at that time, the Veteran reported problems with his short-term memory (which Dr. Torres-Cruz did not find in her April 2016 assessment).  Further, over this period, his symptoms of psychosis began to include auditory command hallucinations telling him to kill himself, generally described as intermittent.

The Board finds that a 100 percent rating under the general rating formula for rating mental disorders cannot be assigned from May 6, 2015 to January 18, 2016, as the Veteran clearly did not have total occupational and social impairment due to his PTSD, as reflected in part by his having continuing relationships with family members and regular mental status assessments over this time consistently reflecting that he was oriented times four; that he was dressed appropriately and well-nourished; that he had spontaneous speech with normal rate and volume; that he had logical and goal-directed cognition; that he had realistic and concrete thought content; and that he had appropriate affect.

For example, the January 13, 2016 VA treatment report shows that the Veteran had no thoughts about killing himself, and no plan to do so either.  He was oriented times 4 and cooperative, friendly, and conversant, and had normal eye contact.  Cognition was logical, goal-directed, and spontaneous, and thought content was realistic.  He reported only intermittent auditory hallucinations to kill himself, and he was only verbally aggressive at times to his spouse.  His mood was anxious, but attention was focused and psychomotor was calm, with normal speech.  

In light of the above, no more than a 70 percent schedular rating under the general rating formula for mental disorders is warranted for the Veteran's PTSD from October 22, 2007 to August 26, 2008, and from May 6, 2015 to January 18, 2016, and no more than a 50 percent rating is warranted for it from August 27, 2008 to May 5, 2015.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his symptoms, and they have been taken into consideration.  He is not, however, as competent to identify a specific level of disability of the disorder at issue according to the appropriate rating criteria.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have evaluated and examined him during the current claim period, reporting relevant findings they made based on their training and expertise.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be most probative as to the degree of symptomatology and impairment present due to PTSD.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD.  It is rated on a continuum based on the degree of occupational and social impairment any symptoms cause.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected PTSD has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact or combined effect of the disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board finds that the matter of entitlement to TDIU due to PTSD from the Veteran's last gainful employment in December 2012 until January 19, 2016 has been raised and should be discussed at this time.  

In July 2013, the Board noted that during the Veteran's May 2013 hearing, he testified that he worked as a bus driver from 1990 until January 2013, but that due to his PTSD symptoms (to include regression, fear, inability to concentrate, and aggravation), he was forced to resign.  He testified in May 2013 that he was afraid that he would be in an accident or that something would happen to the school children he drove.  He was currently unemployed.  The Board remanded the case to the RO to have it develop and adjudicate the matter of TDIU in conjunction with the Veteran's PTSD increased rating claim.  See Rice v. Shinseki, 22 Vet. App.447 (2009).  

In a May 2014 VA Form 21-8940, the Veteran indicated that he had earned $50,000 in 2012 as a school bus driver, and last worked full time at that time.  He had held that position since September 1990 and had not tried to obtain employment since his last job ended (in December 2012).  He reported that he had obtained a GED.  He also indicated that as soon as he was able to leave his job as a bus driver without losing his benefits, he left.  He was having a difficult time with the work, his anxiety was high, and the pressure was too high.

A TDIU rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  In those cases, the claim is to be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU award.  Id.  

The Veteran's PTSD is ratable under the rating schedule as 50 percent disabling from the date the Veteran last had substantially gainful employment in December 2012 until May 5, 2015.  Thus, the threshold requirements for considering a TDIU rating on a schedular basis are not met for the period of his unemployment from December 2012 to May 5, 2015.  Accordingly, the matter of referral for extraschedular consideration is for consideration for this period.  The Veteran did meet the schedular requirements for TDIU from May 6, 2015 to January 18, 2016.

Based on the evidence, including that mentioned throughout this decision, the Board finds that referral for extraschedular consideration of TDIU due to PTSD from December 2012 to May 5, 2015 is not warranted and that the preponderance of the evidence is against a finding that TDIU is warranted for the period from May 6, 2015 to January 18, 2016.  The Veteran has testified that he was forced to resign from his position as a bus driver due to PTSD symptoms.  However, the preponderance of the evidence indicates that this is not the case, but that instead, he was terminated from that job due to drug use and has not sought employment since then.  The most probative evidence as to why the Veteran left his last job is from his former employer, who had no apparent reason to provide incorrect information, and shows that the Veteran was terminated from his job working as a bus driver in December 2012 because he failed a drug test.  There is no credible evidence that the Veteran's PTSD precluded him from working as a driver or in some other form of substantially gainful employment after his termination, given his education and past work experience.  To the contrary, the evidence shows that after the Veteran's termination for drug use, he has taken care of dogs, traveled, interacted with family, and kept busy by participating in other activities such as furniture repair, and there is no indication that he stopped driving after being terminated.  The Board finds that the preponderance of the evidence shows that from December 2012 (when he was last employed) to January 18, 2016, he was not precluded from substantially gainful employment due to his PTSD.  Accordingly, referral for extraschedular consideration of a TDIU due to PTSD for the period prior to May 6, 2015 is not warranted and entitlement to a TDIU from May 6, 2015 until January 18, 2016 is not warranted.  

The preponderance of the evidence is against higher ratings than indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for his honorable service, notes that it is obvious that his PTSD impairs him, and regrets that a more favorable outcome could not be reached on appeal.  



ORDER

A 70 percent rating for PTSD from October 22, 2007 to August 26, 2008, and from May 6, 2015 to January 18, 2016, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 50 percent for PTSD from August 27, 2008 to May 5, 2015 is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


